1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 12/03/2018. Certified copy being received.

Claim Objections
Claims 14 and 17objected to because of the following informalities:
Claim 14 recites "the performing a PIM arithmetic operation" should be "the performing the PIM arithmetic operation" as antecedently recited.
Claim 17 recites "the consecutively storing a result of the PIM arithmetic operation" should be "the consecutively storing the result of the PIM arithmetic operation" as antecedently recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10-11, 15, 18-21, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheffler - US 20120117317.

Regarding claim 1, Sheffler teaches a semiconductor memory device (Sheffler, figure 1A, the plurality of atomic memory device 103) comprising: 
a plurality of memory bank groups (Sheffler, figure 1A, each memory core 105 consists a bank group) configured to be accessed in parallel (Sheffler [0015] separate command/address path 110 may be provided to enable selection of atomic memory devices … individually); 
an internal memory bus (sheffler, figure 1A, 112 and 131) configured to receive external data from outside the plurality of memory bank groups (Sheffler, figure 1C [0021] an externally data sourced operand (e.g. a value to be loaded into an operand) maybe provided via 112 data path); and 
a first computation circuit (Sheffler, figure 1A modify logic 117) configured to receive internal data from a first memory bank group of the plurality of memory bank groups (Sheffler, figure 1C, [0021] modify logic receives read data as one of the operand from memory core 105 [i.e. a first memory bank group]) during each first period (Sheffler, figure 5 shows the period starts with 357 and ends with 367. This corresponding to read access period until computing.[0052] Figure 6 illustrates the signal timing during exemplary duplex operation and shows that retrieving read data, receiving operand, for example, RDI 236 and WDI 232 and output read data/modified data RDO/WDO are performed on clock cycle. Thus figure 5 shows the period starts with 357 and ends with 367 are based on clock cycles) of a plurality of first periods (each process disclosed by fig. 5 as receive another read data from memory core), receive the external data through the internal memory bus (Sheffler, figure 5, step 365 receive operand data from external source. Figure. 1C operand of 140 [0021]) during each second period of a plurality of second periods (Sheffler, figure 5, the period of receiving external data and perform operation from step 365 to 367 [i.e. second period] for each operand data receive process), the second period being shorter than the first period (the period starts at 365 [i.e. second period] as defined and shown in figure 5 is is contained within the period of the first period 357-367, and is therefore shorter than period starts at 357 [i.e. first period]), and perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each second period (Sheffler, [0014] figure 1A carries out data modification operation, such operations (i.e. involving data retrieval from one or more memory core as well as logical, arithmetic), [0040] example of binary operations performed include, arithmetic operation (add, subtract, multiply, divide). Figure 5 step 367 generates modified data value with respect to read data [i.e. internal data] and operand [i.e. external data], and is done within the defined second period).

Regarding claim 5, Sheffler teaches the semiconductor memory device of claim 1, wherein the semiconductor memory device further comprises a plurality of memory channels (Sheffler, figure 1A, a pair of atomic memory devices 103 [i.e. a first memory channels], figure 1A shows at least 2 pairs [i.e. plurality of memory channels]), the plurality of memory channels comprise a first memory channel comprising the first memory bank group (Sheffler, figure 1A each pair of 103 includes at least one 103 and at least one 103 includes at least one memory core 105 [i.e. the first memory bank group]), and the external data is any one or any combination of any two or more of data stored in any of the plurality of memory channels other than the first memory channel, data stored in another semiconductor memory device outside the semiconductor memory device, and data processed by a host processor outside the semiconductor memory device (Sheffler, figure 1A, 1C [0021] as a specific example of an externally sourced operand, an operand load instruction and operand value may be provided from atomic memory controller 101 to atomic memory device 103, and atomic memory controller 101 is connected to host processor 102 [i.e. the external data is data processed by a host processor outside the semiconductor memory device ).  

Regarding claim 10, Sheffler teaches the semiconductor memory device of claim 1, further comprising a second computation circuit connected to a second memory bank group of the plurality of memory bank groups , wherein the first computation circuit and the second computation circuit are configured to operate in parallel with each other (Sheffler, figure 1A each atomic memory device consists of a modify logic [i.e. a second computation circuit], connects to a memory core 105 [i.e. a second memory bank group], of a plurality of memory cores 105 [i.e. plurality of memory bank groups]). Figure 1A illustrates the plurality of memory device 103 performs in parallel).

Regarding claims 11 and 15 , recites method claims that would be practiced by the apparatus claim 1 and 5, respectively. Thus, they are rejected for the same reasons.

Regarding claim 18-20, recites apparatus claim that corresponding to the apparatus claims 1, 5, and 10, respectively. Thus, they are rejected for the same reasons 

Regarding claim 21, Sheffler teaches a semiconductor memory device (Sheffler, figure 1A, the plurality of atomic memory device 103) comprising: 
a plurality of memory bank groups (Sheffler, figure 1A, each memory core 105 consists a bank group) configured to be accessed in parallel (Sheffler [0015] separate command/address path 110 may be provided to enable selection of atomic memory devices … individually); 
an internal memory bus (sheffler, figure 1A, 112 and 131)  configured to receive external data from outside the plurality of memory bank groups (Sheffler, figure 1C [0021] an externally data sourced operand (e.g. a value to be loaded into an operand) maybe provided via 112 data path); and 
a computation circuit (Sheffler, figure 1A modify logic 117) configured to receive first internal data from a first memory bank group of the plurality of memory bank groups (Sheffler, figure 1C, [0021] modify logic receives read data as one of the operand from memory core 105 [i.e. a first memory bank group]), receive first external data through the internal memory bus (Sheffler, figure 1A, 1C [0021] an externally data sourced operand (e.g. a value to be loaded into an operand) maybe provided via 112 data path), perform a processing in memory (PIM) arithmetic operation on the first internal data and the first external data (Sheffler, figure 5 step 367 generates modified data value with respect to read data [i.e. first internal data] and operand [i.e. first external data]), receive second external data through the internal memory bus, and perform the PIM arithmetic operation on the first internal data and the second external data (Sheffler, figure 5 when step 371 is selected to output read data, when receiving memory access command (step 351) to the same address of read data. a second operand is also received at step 365, therefore a second external data is received and a second PIM arithmetic operation (step 367) is performed  on the first internal data (re-read in step 357) and the second external data is performed).

Regarding claim 25, Sheffler further teaches the semiconductor memory device of claim 21, wherein the computation circuit (Sheffler, figure 1A modify logic 117) is further configured to receive second internal data from the first memory bank group (Sheffler, figure 1C, [0021] modify logic receives read data as one of the operand from memory core 105 [i.e. the first memory bank group]. As shown in figure 5-6, another read data can be retrieved at step 357 [i.e. a second internal data]), receive third external data through the internal memory bus (Sheffler, figure 1A, 1C [0021] an externally data sourced operand (e.g. a value to be loaded into an operand) maybe provided via 112 data path [i.e. third external data]), perform the PIM arithmetic operation on the second internal data and the third external data (Sheffler, figure 5 step 367 generates modified data value with respect to the new read data [i.e. second internal data] and new operand [i.e. third external data]), receive fourth external data through the internal memory bus, and perform the PIM arithmetic operation on the second internal data and the fourth external data (Sheffler, figure 5 when step 371 is selected to output read data, when receiving memory access command (step 351) to the same address of read data. a forth operand is also received at step 365, therefore a fourth external data is received and a fourth PIM arithmetic operation (step 367) is performed  on the second internal data (re-read in step 357) and the forth external data is performed).

Allowable Subject Matter
Claims  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Applicant is claiming a semiconductor memory device/method comprising as in claim 1: a plurality of memory bank groups configured to be accessed in parallel; an internal memory bus configured to receive external data from outside the plurality of memory bank groups; and a first computation circuit configured to receive internal data from a first memory bank group of the plurality of memory bank groups during each first period of a plurality of first periods, receive the external data through the internal memory bus during each second period of a plurality of second periods, the second period being shorter than the first period, and perform a processing in memory (PIM) arithmetic operation on the internal data and the external data during each second period. 
Further as in claim 2, wherein the first period corresponds to a delay time required to consecutively access a same memory bank group of the plurality of memory bank groups, and 
Further as in claim 3, wherein the first period is n times the second period, where n is a natural number equal to or greater than 2.
Further as in claim 6, wherein the first computation circuit comprises n buffers each configured to store a result of the PIM arithmetic operation performed on the internal data and the external data, where n is a quotient obtained by dividing the first period by the second period. 
The primary reasons for indication of allowable subject matter is the limitation in combination of all the limitation, such as the specific limitation that further describes the first period of the plurality of first periods and the second period of the plurality of second periods, for examples, the first period corresponds to a delay time required to consecutively access a same memory bank group of the plurality of memory bank groups, and the second period corresponds to a delay time required to consecutively access different memory bank groups of the plurality of memory bank groups, wherein the first period is n times the second period, where n is a natural number equal to or greater than 2, and wherein the first computation circuit comprises n buffers each configured to store a result of the PIM arithmetic operation performed on the internal data and the external data, where n is a quotient obtained by dividing the first period by the second period, and the limitation that further describes structure of the computation circuit.
Sheffler – US 20120117317 
Sheffler discloses an integrated circuit memory device that perform modify logic operation such as arithmetic operation (add, subtract, multiply, divide). As shown in figure 1A, Sheffler discloses the memory device that includes a plurality of memory core and modify logic, where receives internal read data from the memory core and receive an external operand from an external source. As shown in figure 5, Sheffler further teaches steps of retrieving read data in first period and a step of receiving external in second period, wherein the second period is 

Walker – US 20100312997 
	Walker discloses a memory device includes a compute engine comprises of one or more ALU to perform arithmetic operation, wherein each ALU may perform an operation on an entire operand, such that one or more operands maybe processed in parallel by one or more ALUs in the internal processor. Furthermore, as shown in figure 2, Walker discloses a computing engine buffer block to store the result of the compute engine before they are written to the memory array 36. However, Walker does not explicitly disclose the first period corresponds to a delay time required to consecutively access a same memory bank group of the plurality of memory bank groups, and the second period corresponds to a delay time required to consecutively access different memory bank groups of the plurality of memory bank groups, wherein the first period is n times the second period, where n is a natural number equal to or greater than 2, and wherein the first computation circuit comprises n buffers each configured to store a result of the PIM arithmetic operation performed on the internal data and the external data, where n is a quotient obtained by dividing the first period by the second period, and the limitation that further describes structure of the computation circuit.


	Sumbul discloses a memory circuit includes a number of multiply-accumulate circuit that are dynamically configurable. The MAC circuit can either compute an output based on computation of X elements of the input vector with the weight vector or to compute output based on computation of a single element with the weight vector. As shown in figure 4A, the operation is performed by multiplying column of x input buffer with the same weight in each cycle. However, Sumbul does not explicitly teach the first period corresponds to a delay time required to consecutively access a same memory bank group of the plurality of memory bank groups, and the second period corresponds to a delay time required to consecutively access different memory bank groups of the plurality of memory bank groups, wherein the first period is n times the second period, where n is a natural number equal to or greater than 2, and wherein the first computation circuit comprises n buffers each configured to store a result of the PIM arithmetic operation performed on the internal data and the external data, where n is a quotient obtained by dividing the first period by the second period, and the limitation that further describes structure of the computation circuit.
Therefore, none of the closest found prior art teaches the limitations as recited in claims 2-4, 6-9, 12-14, 16-17, 22-24, 26-27. Thus, these claims would be allowable if rewritten in independent form and rewritten to overcome the rejection under 35 U.S.C. 112(b) as set forth in this office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-27641

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182